United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                 February 6, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 05-20224
                           Summary Calendar



UNITED STATES OF AMERICA

                       Plaintiff - Appellee

     v.

RUBEN CONTRERAS-LOPEZ, also known as Ruben Gonzalez,
also known as Able Gonzalez, also known as Able
Ramirez-DeLaToire, also known as Able Ramirez-
Gonzalez, also known as Able Ramirez,

                       Defendant - Appellant

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. 4:99-CR-255-1
                      --------------------

Before KING, DeMOSS and PRADO, Circuit Judges.

PER CURIAM:*

     In August 1999 Ruben Contreras-Lopez (“Contreras”) was

convicted upon pleading guilty to illegal reentry after

deportation and was sentenced to a prison term and three years of

supervised release.    The district court imposed as conditions of

supervised release that Contreras not commit another federal,

state, or local crime and that he not illegally reenter the

United States.    The district court revoked Contreras’s supervised

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-20224
                                 -2-

release in 2004 and imposed a further term of imprisonment

because Contreras was again found in the United State illegally

during his supervised release term.

     Contreras appeals from the revocation, arguing that the

district court abused its discretion because he did not receive

the statutory written notice of the conditions of supervised

release required by 18 U.S.C. §§ 3583(f) and 3603(1).    He argues

further that the error does not qualify as harmless error because

he lacked actual notice of the conditions.   The Government argues

that we should apply plain error review because Contreras did not

properly raise his argument at the revocation hearing in the

district court.

     The record shows that the district court correctly informed

Contreras of the conditions of his supervised release, and

Contreras indicated that he understood.    Therefore, Contreras had

actual notice.    The district court did not commit error, plain or

otherwise, by revoking Contreras’s supervised release.    See

United States v. Arbizu, 431 F.3d 469, 470 (5th Cir. 2005).

     AFFIRMED.